

115 HR 3301 IH: Compensating Legacy Artists for their Songs, Service, and Important Contributions to Society Act
U.S. House of Representatives
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3301IN THE HOUSE OF REPRESENTATIVESJuly 19, 2017Mr. Issa (for himself, Mr. Nadler, Mr. Conyers, Mrs. Blackburn, Mr. Thomas J. Rooney of Florida, and Mr. Deutch) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 17, United States Code, to provide Federal protection to the digital audio
			 transmission of a sound recording fixed before February 15, 1972, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Compensating Legacy Artists for their Songs, Service, and Important Contributions to Society Act or the CLASSICS Act. 2.Unauthorized Digital Performance of Pre-1972 Sound Recordings (a)AmendmentTitle 17, United States Code, is amended by adding at the end the following new chapter:
				
					14Unauthorized Digital Performance of Pre-1972 Sound Recordings
						
							Sec.
							1401. Unauthorized digital performance of pre-1972 sound recordings.
						1401.Unauthorized digital performance of pre-1972 sound recordings 
 (a)Unauthorized ActsAnyone who, prior to February 15, 2067, performs publicly by means of digital audio transmission a sound recording fixed before February 15, 1972, without the consent of the rights owner, shall be subject to the remedies provided in sections 502 through 505 to the same extent as an infringer of copyright.
 (b)Certain unauthorized transmissionsTransmissions of sound recordings fixed before February 15, 1972, shall be considered authorized and with the consent of the rights owner for purposes of subsection (a), if—
 (1)the transmissions are made by a transmitting entity publicly performing sound recordings protected under this title by means of digital audio transmissions subject to section 114;
 (2)the transmissions would satisfy the requirements for statutory licensing under section 114(d)(2) or would be exempt under section 114(d)(1), if the sound recordings were fixed on or after February 15, 1972;
 (3)in the case of transmissions that would not be exempt under section 114(d)(1) as described in paragraph (2), the transmitting entity pays statutory royalties and provides notice of its use of the relevant sound recordings in the same manner as required by regulations adopted by the Copyright Royalty Judges for sound recordings that are protected under this title; and
 (4)in the case of transmissions that would not be exempt under section 114(d)(1) as described in paragraph (2), the transmitting entity otherwise satisfies the requirements for statutory licensing under section 114(f)(4)(B).
								(c)Transmissions by Direct Licensing of Statutory Services
 (1)In generalA transmission of a sound recording fixed before February 15, 1972, shall be considered authorized and with the consent of the rights owner for purposes of subsection (a) if included in any license agreement voluntarily negotiated at any time between the rights owner and the entity performing the sound recording.
 (2)Payment of royalties to nonprofit agentTo the extent that such a license extends to transmissions of sound recordings fixed before February 15, 1972, that satisfy the conditions of subsection (b), the licensee shall pay 50 percent of the performance royalties for the transmissions due under the license to the collective designated to distribute receipts from the licensing of transmissions in accordance with section 114(f), with such royalties fully credited as payments due under such license.
 (3)Distribution of royalties by nonprofit agentThat collective shall distribute the royalties received pursuant to paragraph (2) in accordance with subparagraphs (B) through (D) of section 114(g)(2). Such payments shall be the sole payments to which featured and nonfeatured artists are entitled by virtue of such transmissions under the license.
 (4)Rule of constructionThis section does not prohibit any other license from directing the licensee to pay other royalties due to featured and nonfeatured artists for such transmissions to the collective designated to distribute receipts from the licensing of transmissions in accordance with section 114(f).
								(d)Relationship to State Law
 (1)In generalNothing in this section shall be construed to annul or limit any rights or remedies under the common law or statutes of any State for sound recordings fixed before February 15, 1972, except, notwithstanding section 301(c), the following:
 (A)This section preempts claims of common law copyright or equivalent rights under the law of any State arising from digital audio transmissions of sound recordings fixed before February 15, 1972, made on and after the effective date of this section.
 (B)This section preempts claims of common law copyright or equivalent rights under the law of any State arising from reproductions of sound recordings fixed before February 15, 1972, made on and after the effective date of this section, for reproductions that would satisfy the requirements for statutory licensing under section 112(e)(1) and (6), if the sound recordings were fixed on or after February 15, 1972.
 (C)This section preempts claims of common law copyright or equivalent rights under the law of any State arising from digital audio transmissions and reproductions of sound recordings fixed before February 15, 1972, made before the effective date of this section, if—
 (i)the digital audio transmissions and reproductions would have satisfied the requirements for statutory licensing under section 114(d)(2) or been exempt under section 114(d)(1), or would have satisfied the requirements of section 112(e)(1), respectively; and
 (ii)within 270 days after the effective date of this section, except in the case of transmissions that would have been exempt under section 114(d)(1), the transmitting entity pays statutory royalties and provides notice of the use of the relevant sound recordings in the same manner as required by regulations adopted by the Copyright Royalty Judges for sound recordings that are protected under this title for all the digital audio transmissions and reproductions satisfying the requirements for statutory licensing under section 114(d)(2) and section 112(e)(1) during the 3 years prior to the effective date of this section.
 (2)Rule of construction for common law copyrightFor purposes of subparagraphs (A) through (C) of paragraph (1), claims of common law copyright or equivalent rights under the law of any State include claims that characterize conduct subject to such subparagraphs as an unlawful distribution, act of record piracy, or similar violation.
 (3)Rule of construction for public performance rightsNothing in this section shall be construed to recognize or negate the existence of public performance rights in sound recordings under the law of any State.
								(e)Limitations on Remedies
 (1)Fair use; reproduction by libraries and archivesThe limitations on the exclusive rights of a copyright owner described in sections 107 and 108 shall apply to a claim for unauthorized performance of a sound recording fixed before February 15, 1972, under subsection (a).
 (2)ActionsThe limitations on actions described in section 507 shall apply to a claim for unauthorized performance of a sound recording fixed before February 15, 1972, under subsection (a).
 (3)Material onlineThe limitations on liability described in section 512 of this title shall apply to a claim for unauthorized performance of a sound recording fixed before February 15, 1972, under subsection (a).
 (4)Principles of equityPrinciples of equity apply to remedies for a violation of this section to the same extent as such principles apply to remedies for infringement of copyright.
 (f)Application of section 230 Safe HarborFor purposes of section 230 of the Communications Act of 1934 (47 U.S.C. 230), subsection (a) shall be considered intellectual property laws under subsection (e)(2) of such section.
 (g)Rights owner definedIn this section, the term rights owner means the person who has the exclusive right to reproduce a sound recording under the law of any State..
 (b)Technical and conforming amendmentThe table of chapters for title 17, United States Code, is amended by adding at the end the following new chapter:
				
					
						14.Unauthorized Digital Performance of Pre-1972 Sound Recordings1401.
			